People v Goldwire (2019 NY Slip Op 00503)





People v Goldwire


2019 NY Slip Op 00503


Decided on January 24, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 24, 2019

108963

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vDUSHON GOLDWIRE, Appellant.

Calendar Date: January 4, 2019

Before: Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ.


David M. Abbatoy, Rochester, for appellant.
Martin Smith, Special Prosecutor, Binghamton, for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Northrup Jr., J.), rendered September 29, 2016, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
In satisfaction of an eight-count indictment, defendant pleaded guilty to criminal possession of a weapon in the second degree. County Court sentenced defendant as a second felony offender to an agreed-upon prison term of eight years followed by five years of postrelease supervision. Defendant appeals, contending that the sentence is harsh and excessive. We disagree. Given defendant's extensive criminal history, the advantageous nature of the plea that satisfied a multicount indictment and the fact that defendant consented to the sentence as part of extensive plea negotiations, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Gresham, 163 AD3d 1064, 1065 [2018]; People v Lemon, 137 AD3d 1422, 1423 [2016], lv denied 27 NY3d 1135 [2016]).
Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.